DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 6/7/2021 has been received and considered. In the response, Applicant elected claims 9 – 20 and canceled claims 1 – 8. Therefore, claims 9 - 20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 – 13, 15 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froy et al. (US Pub. No. 2017/0169653 A1).


As per claim 10, Froy et al. discloses receiving, at the processor of the computational device, a second indication that the sensitive game event has transitioned to a different game event (The player may provide input to the EGM using the eye gaze of the player.  For example, using the eye gaze of the player, which may be collected as player eye gaze data, the player may select an interactive game to play, interact with a visible or invisible game component, or trigger 
As per claim 11, Froy et al. discloses the state comprises a translucent state and wherein the new state comprises a transparent state (based on the eye gaze of the player that may be focused on a portion of the visible game component, the display controller may cause an a graphical animation effect to be displayed on display device such that the portion of the visible game component that the player may be looking at may become translucent to a certain degree or transparent, see [0170]). 
As per claim 12, Froy et al. discloses the sensitive game event comprises a period of time during which the user interface of the computational device is displaying sensitive game data and wherein the different game event comprises a non-sensitive game event in which the sensitive game data is no longer displayed by the user interface of the computational device (see [0058], [0074], [0162]).
As per claim 13, Froy et al. discloses determining, at the processor of the computational device, privacy preferences for a player of the computational device and referencing, at the processor of the computational device, the privacy preferences in connection with determining the control signal to provide to the driver circuit (EGM may provide a privacy mode for the player.  There may be a menu at the bottom of display device that may display the credits 
As per claim 15, Froy et al. discloses the sensitive game event comprises a side bet event (player can play a secondary and bonus game, see [0128]) and wherein the switchable glass is positioned in an overlapping relationship with the user interface (display device with an user interface, see [0146]), the method further comprising: determining, by the processor of the computational device, that the side bet is allowed in connection with game events played at the computational device (see [0074]); displaying, by the processor of the computational device, side bet options through the user interface (see [0074]); and enabling, by the processor of the computational device and driver circuit, the display of side bet options to be viewable through the switchable glass (the graphical animation on the display device may represent a visual update to reveal an invisible game component, see [0074]). 
As per claim 18, Froy et al. discloses a table game (the EGM can be embodied in variety of forms, see [0053]) surface that is positioned in an overlapping relationship with the switchable glass (display screen) such that a betting option provided on the table game surface is hidden when the state of the switchable glass is adjusted to the translucent state (the option menu to 
As per claim 19, Froy et al. discloses the sensitive game event comprises a betting event in which account information for the player is presented ([0185]). 
As per claims 16, 17 and 20, the instant claims are a system in which corresponds to the method of claims 9 – 13. Therefore, it is rejected for the reasons set forth above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Froy et al. (US Pub. No. 2017/0169653 A1) (hereinafter as Froy1) in view of Froy et al. (US Pub. No. 2017/0287287 A1) (hereinafter as Froy2)
As per claim 14, Froy1 discloses using a mobile device  to interact with the gaming machine (see [0122]), however does not expressly disclose receiving, via a communication 
However, Froy2 teaches a gaming device for updating game play in real-time, wherein a mobile gaming device can be linked to the gaming machine to carry out the game and support function. Within the mobile game device, the user preferences may be stored such as location, registration number, game preferences and privacy preferences (See [0326]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mobile device of Froy 1 with the feature of allowing the player to update their gaming and privacy preferences in view of Froy2 as it would allow the user to update their gameplay preferences as they carry out the game on their mobile device, beneficially allowing for a customized gaming experience with tailored privacy settings. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rasmussen et al. discloses multi-layer wagering game display. 
Nakaya et al. discloses a display device, wherein display panel having a planar image display area, a barrier device having a barrier disposed opposing to the image display area, and switchable between an operative state for allowing stereoscopic viewing and an inoperative state for disabling stereoscopic viewing, wherein in the operative state, the barrier device can locally be set to a partial operative state in which a part of the image display area is covered by the 
Okada discloses a gaming machine, wherein a liquid crystal display has a transparent liquid crystal panel. 
Klein et al. discloses a gaming console having a movable screen, wherein the movable screen may include optical sensors (e.g., a camera) that detect the position of the player's head or eye movement relative to the screen. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
                                                                                                                                                                                                        
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715